Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the specification filed 6/20/2022. Claims 1-8,10-15,17,27-29,31-34,36-37,39 and 41 are presently pending in this application. 

Specification
The specification filed 6/20/2022 has been approved. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Withdrawn claims 42 and 46-48 are canceled. 
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan on 04/20/2022.  
REASONS FOR ALLOWANCE
Claims 1-8,10-15,17,27-29,31-34,36-37,39 and 41 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “wherein said first cross-link and said second cross-link are each a covalent crosslink” as set forth in claim 1.
The closest prior art of record of Myung et al. (2010/0010114) fails to disclose the first and second cross-links are covalent crosslinks.  Myung et al. is not combinable with the functional groups and covalent crosslinks of Cohn et al. (2012/0179193) since Myung et al. is directed to crystalline regions containing multiple polymeric chains bound by noncovalent bonds which is different from the linear polymeric structures covalently bonded. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774